Citation Nr: 9906944	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-43 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
service-connected memory loss due to anterior communicating 
artery surgery and subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to November 
1988.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's most recent hearing before a 
traveling member of the Board in January 1998, the veteran's 
service representative raised a claim for service connection 
for depression and personality disorder as secondary to the 
veteran's aneurysm of 1989.  This claim is referred to the 
regional office (RO) for appropriate adjudication.


FINDING OF FACT

The veteran's memory loss due to anterior communicating 
artery surgery and subarachnoid hemorrhage is manifested by 
symptoms in an unexceptional disability picture that do not 
more nearly approximate mild impairment of social and 
industrial adaptability, or occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for 
memory loss due to anterior communicating artery surgery and 
subarachnoid hemorrhage have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9305 (1998), 4.132, Diagnostic Code 
9305 (effective from February 3, 1988 to November 6, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for memory 
loss due to anterior communicating artery surgery and 
subarachnoid hemorrhage, evaluated as 10 percent disabling, 
in a rating decision in December 1994, based on June 1993 
Department of Veterans Affairs (VA) medical examination and 
personal hearing testimony in December 1994.  It is noted 
that the veteran had also been previously service connected 
and assigned 10 percent ratings for postoperative residuals 
of aneurysm with subdural hematoma and loss of smell, and 
lumbar peritoneal shunt in a rating decision in April 1992, 
and that the December 1994 rating decision also granted 
service connection for scar and skull depression due to right 
frontotemporal craniotomy with a 10 percent rating, and post-
traumatic migraine headaches secondary to aneurysm surgery 
with a 30 percent evaluation.

The June 1993 VA general medical examination revealed that 
the veteran reported having difficulty remembering names and 
would stop in the middle of speech to remember a word.  
Mental status examination was noted to be grossly normal 
except that the veteran was occasionally unable to remember 
words.  For instance, he was unable to remember the name of 
the surgeon who did his operation, but did recall that it was 
the same surgeon who operated on former President Reagan's 
assistant, James Brady.  The impression included 
postoperative residuals following cerebral aneurysm surgery, 
loss of taste and smell, memory deficit, facial 
disfigurement, and chronic headache.  

The June 1993 VA brain examination revealed that at the time 
of the examination, the veteran was reportedly taking an 
unspecified antihypertensive but that his compliance was low 
because he did not like taking medication.  Neurological and 
mental status examination revealed that the veteran had 
occasional pauses for word finding but no clear word finding 
difficulty and no agrammatism.  

At an October 1993 VA brain examination, the veteran did not 
complain of symptoms associated with memory loss and no 
diagnosis was provided in this regard.

At the veteran's personal hearing in December 1994, the 
veteran testified that he had difficulty remembering words 
(transcript (T.) at p. 2).  Sometimes the veteran's 
communication difficulty would interfere with his ability to 
carry out his duties as an aircraft mechanic (T. at pp. 3-4).  
It was noted that the veteran's communication problem was 
related to his claim for memory loss (T. at p. 4).  The 
veteran explained that he had difficulty remember words after 
he would say them (T. at p. 5).

In the December 1994 rating decision, the RO noted that the 
veteran had consistently reported memory problems after his 
aneurysm surgery and that although private medical reports 
made no mention of this complaint, VA examination revealed 
difficulty remembering and hesitancy with speech with no 
remission or improvement since his surgery.  It was further 
noted that the veteran paused for word finding but that there 
was no clear word finding difficulty found.  The RO assigned 
a 10 percent evaluation based on the veteran's complaints and 
indicated that further examination would be requested to 
determine the extent of the veteran's memory problems.

A second December 1994 rating decision granted and assigned a 
10 percent rating for loss of the sense of taste due to 
aneurysm.  

January 1995 VA brain examination revealed that the examiner 
noted a June 1993 VA examiner's observation that the veteran 
occasionally failed to remember a word.  At this time, the 
veteran did not recall having received any tests with respect 
to psychological or aphasic status.  The examiner did note 
that a previous January 1992 Folstein mini-mental state 
examination yielded a perfect score of 30 and that there was 
no aphasia or word finding problem at that time.  At this 
time, the mini-mental status examination again gave a perfect 
score of 30 with the examiner noting that the veteran 
"identified objects crossed body sides" and displayed no 
aphasic deficits, and was well oriented and efficient in 
calculations and other cognitive functions.  

January 1995 VA mental disorders examination revealed that 
the veteran was taking "Maxide" in addition to Verapamil.  
Mental status examination indicated that the veteran was 
expressionless and that speech was monotone and 
nonspontaneous.  Thought processing was noted to be generally 
logical.  The veteran was also able to register new 
information without problem and it was indicated that short-
term memory for new information after several minutes was 
adequate.  Concentrating ability was adequate as evidenced by 
the veteran's performance on tasks requiring concentration 
such as serial 3s and spelling the word "world" backwards 
correctly.  The veteran's fund of knowledge was consistent 
with his educational level and background, and he was able to 
copy a figure without problem.  There was no diagnosis of any 
mental disorder.

After notifying the veteran of the RO's intention to reduce 
the veteran's service-connected memory loss due to anterior 
communication artery surgery and subarachnoid hemorrhage in 
September 1995, the RO thereafter formally reduced the 
evaluation for this disability to noncompensable in a rating 
decision in November 1995.  

January and February 1996 lay witness statements from the 
veteran's wife, financial planner, and fellow service members 
reflect familiarity with the veteran both before and after 
his surgery, and the difference they had noted with respect 
to the veteran's short-term memory.

At his personal hearing in February 1996, the veteran 
testified that he had memory problems both at work and at 
home (T. at p. 3).  In his position as an aircraft mechanic 
he had to more frequently rely on written schematics (T. at 
pp. 3-4).  Therefore, the veteran believed that this had 
affected him industrially and that he had noticed that co-
workers would occasionally steer him in the right direction 
(T. at p. 5).  The veteran also noted that he would sometimes 
go into a room and forget what he was looking for (T. at p. 
6).  He further indicated that he would lose things and that 
it was his short-term memory that was really giving him 
difficulty (T. at p. 6).  With respect to previous VA 
examination in January 1995, the veteran remembered only one 
examiner and that he believed that the testing for short-term 
memory was inadequate (T. at pp. 7-10).

VA neuropsychological examination in April 1996 revealed that 
the veteran reported short-term memory problems since his 
surgery in addition to loss of taste and smell.  He further 
complained of an inability to remember words in conversation 
and that recently, he was having to concentrate more in his 
work and "to check his work over."  Examination of memory 
functions revealed very good immediate attention span and 
sustained concentration.  Immediate recall of verbal and 
graphic material was good.  Ability for new learning was 
acceptable and recent and remote memory appeared intact.  
Overall memory function was also noted to be well in the 
average range.  The impression was that the findings revealed 
cognitive abilities well in the average range and that 
nonverbal abilities, which were usually the most sensitive to 
cortical involvement, were in the high average range.  Verbal 
abilities were indicated to average, complex reasoning was 
well intact, reflective thought processes were very good, 
written samples of the veteran's work were very good, and 
memory functions were well within the average range.  
Deficits from cortical involvement were not apparent, and the 
examiner commented that the veteran's complaint might be due 
to emotional adjustment that could impinge on the efficiency 
of concentration.

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran indicated that his memory 
deficit had interfered with his work and that he had been 
required to write more notes to himself (T. at p. 4).  The 
veteran denied receiving any treatment for his memory loss 
disability since the last VA examination in April 1996 (T. at 
p. 9).


II.  Rating Criteria and Analysis

The veteran's service-connected memory loss due to anterior 
communicating artery surgery and subarachnoid hemorrhage has 
most recently been evaluated as noncompensable pursuant to 38 
C.F.R. § 4.132, Diagnostic Code 9305, under the "old" 
rating criteria for organic mental disabilities (effective 
prior to November 7, 1996), and also under the "new" 
criteria for neuropsychiatric disabilities which took effect 
during the pendency of this appeal (on November 7, 1996).  
The "old" criteria for organic mental disorders provides a 
noncompensable rating for mental disorders which are not 
productive of any social and industrial adaptability, and the 
"new" criteria provides for a noncompensable evaluation for 
a formally diagnosed mental condition without symptoms that 
are severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

The "old" criteria for organic mental disorders provides a 
10 percent evaluation for mental disorders which are 
productive of mild impairment of social and industrial 
adaptability and the "new" rating criteria directs that a 
10 percent evaluation is warranted if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. Part 4, Code 
9305.  

The "old" criteria for organic mental disorders directs 
that a 30 percent evaluation is warranted if there is 
definite impairment of social and industrial adaptability.  
38 C.F.R. Part 4, Code 9305.  In Hood v. Brown, 4 Vet. 
App. 301 (1993) the United States Court of Appeals for 
Veterans Claims (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner which quantifies the degree of impairment for purposes 
of meeting the statutory requirement that the Board 
articulate its "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the "old" criteria for organic mental disorders, a 50 
percent evaluation is warranted for considerable impairment 
of social and industrial adaptability, and a 70 percent 
rating is warranted for severe impairment.  A 100 percent 
evaluation is provided for impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence, as to produce total social and industrial 
inadaptability.  38 C.F.R. Part 4, Code 9305

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

At the time the veteran was originally service-connected for 
the subject disability and assigned a 10 percent evaluation, 
the June 1993 VA general examiner not only found specific 
evidence of inability to remember words during the 
examination, but also rendered a diagnosis which included 
memory deficit.  An occasional pause for word finding was 
also noted at the VA brain examination in June 1993.  
Consequently, the Board is in agreement with the RO's 
original assignment of a 10 percent evaluation for memory 
loss in view of the veteran's then-current complaints and 
findings and diagnosis on examination.

Thereafter, however, while January 1995 examination continued 
to confirm the veteran's complaints of short-term memory 
loss, the January 1995 brain examiner indicated that the 
mini-mental status examination gave a perfect score of 30 
with the examiner noting that the veteran "identified 
objects crossed body sides" and displayed no aphasic 
deficits, and was well oriented and efficient in calculations 
and other cognitive functions.  In addition, the January 1995 
mental disorders examiner determined that the veteran was 
able to register new information without problem and it was 
indicated that short-term memory for new information after 
several minutes was adequate.  Consequently, when the RO 
subsequently formally reduced the veteran's evaluation for 
this disability in November 1995, the Board finds that this 
reduction was supported by a lack of current examination 
findings consistent with the complaints reported by the 
veteran.  

Moreover, the Board notes that the most recent VA examination 
in April 1996 also does not provide a basis for a restored 
and/or increased evaluation.  More specifically, while the 
veteran continues to complain of symptoms of short-term 
memory loss, the examiner clearly concluded that verbal 
abilities were average, complex reasoning was well intact, 
reflective thought processes were very good, written samples 
of the veteran's work were very good, and memory functions 
were well within the average range.  In addition, deficits 
from cortical involvement were not apparent, and the examiner 
commented that the veteran's complaint might be due to 
emotional adjustment that could impinge on the efficiency of 
concentration.  Consequently, under the "old" and the 
"new" criteria, the Board must find that the symptoms and 
the level of social and industrial impairment of the 
veteran's memory loss due to anterior communicating artery 
surgery and subarachnoid hemorrhage do not more nearly 
approximate the criteria for a restoration or current rating 
of 10 percent, i.e., mild social and industrial impairment 
under 38 C.F.R. § 4.132, Diagnostic Code 9305, or 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication under 
38 C.F.R. 4.130, Diagnostic Code 9305.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  Clearly, the veteran's memory 
loss due to anterior communicating artery surgery and 
subarachnoid hemorrhage does not meet the type of definite 
occupational and/or social impairment warranted for a 30 
percent rating, the considerable occupational and/or social 
impairment warranted for a 50 percent rating, the severe 
occupational and/or social impairment warranted for a 70 
percent rating, or the total occupational and/or social 
impairment warranted for a 100 percent rating, under either 
the "old" or "new" criteria.

The positive evidence now of record in support of the claim 
for restoration, or potentially an increased rating, consists 
wholly of lay evidence.  The veteran consistently reports 
difficulty remembering words, and he has submitted lay 
statements to the same effect to buttress his evidentiary 
assertions.  The Board has not the slightest doubt about the 
good faith of this evidence, but good faith is not a 
substitute for competence or probative value.  The negative 
evidence consists of an array of objective evidence that 
fails to support these lay perceptions.  Not only the mental 
status evaluations, but also the psychological testing 
performed to ascertain the basis for the reported memory 
deficits and their severity has consistently and uniformly 
been entirely negative.  This is in contrast to when the 
compensable evaluation was assigned at which time there was 
some objective evidence to support the subjective reports of 
memory deficit.  Moreover, the April 1996 evaluator indicated 
that the etiology of the subjective complaints of memory 
deficit could be emotional adjustment.  In weighing the 
evidence, the Board finds that the objective evidence is 
entitled to far more weight.  Not only does this objective 
evidence fail to confirm the subjective symptoms; it also 
raises basic questions as to the underlying etiology of the 
subjective complaints.  While the lay evidence is competent 
to describe the symptoms, it is not competent to establish 
their underlying etiology.  Thus, on this record, the Board 
must not only conclude that the lay evidence is not of 
approximately equal weight to the clinical evidence, the 
Board must further rule that the lay probative value of the 
lay evidence is nil because the record raises a fundamental 
question of etiology of the subjective complaints that the 
lay evidence is not competent to address.  Accordingly, the 
Board finds that without the essential support of competent 
medical findings, the lay evidence alone does not justify 
restoration or an increased rating in the context of the 
veteran's overall level of industrial and social impairment.  

Although the Board has also considered the application of 
other Diagnostic Codes in order to justify either a 
restoration or increased rating for the subject disability, 
such consideration does not help the veteran's claim.  As was 
noted by the RO in the supplemental statement of the case 
issued in August 1997, although the Diagnostic Code relating 
to brain hemorrhage provides for a minimum evaluation of 10 
percent (See 38 C.F.R. § 4.124a, Diagnostic Code 8009 (1998), 
this minimum has already been exceeded by virtue of separate 
and concurrent service-connected postoperative residuals with 
compensable evaluations.

The Board further finds that a restored or higher rating is 
not appropriate under 38 C.F.R. § 3.321(b).  As to the 
disability picture presented, the Board cannot conclude that 
the disability picture was or is so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment so as to prevent the use 
of the regular rating criteria.  38 C.F.R. § 3.321(b).  The 
record currently reflects no recent hospitalizations, and any 
interference in employment in this case is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  In summary, restoration of a 10 
percent evaluation or increased rating for the subject 
disability on an extraschedular basis is not warranted.


ORDER

Restoration of a 10 percent rating and/or an increased 
evaluation for service-connected memory loss due to anterior 
communicating artery surgery and subarachnoid hemorrhage is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


